Citation Nr: 1030828	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-16 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a bilateral foot 
disorder.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1972 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  In an unappealed August 2006 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for a 
bilateral foot disorder on the basis that there was insufficient 
evidence establishing that his current foot disorder, diagnosed 
as calluses, is related to service. 

2.  The evidence added to the record since August 2006, when 
viewed by itself or in the context of the entire record, does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for a bilateral foot disorder.


CONCLUSION OF LAW

The evidence received subsequent to the August 2006 rating 
decision is not new and material; the requirements to reopen a 
claim of entitlement to service connection for a bilateral foot 
disorder have not been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 
5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 
(2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  

With regard to applications to reopen a previously denied 
service-connection claim, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Here, the Kent requirements were fulfilled in a 
letter sent to the Veteran in January 2008, which informed him of 
the reason that his bilateral foot disorder was previously 
denied.  This letter also provided him with the types of evidence 
that is required for his underlying service-connection claim.

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The evidence of record contains 
the Veteran's service treatment records, including service 
treatment records from Drake Kaserne in Frankfurt, Germany, as 
well as post-service VA medical records and private medical 
records.  Moreover, there is no obligation to perform a VA 
examination in this case because a VA examination is not required 
with regard to a claim to reopen a finally adjudicated claim 
unless new and material evidence is received.   38 C.F.R. § 
3.159(c)(4)(iii).  Importantly, the record does not otherwise 
indicate the existence of any additional evidence that is 
necessary for a fair adjudication of the claims that has not been 
obtained.  Therefore, the Board finds that all the available 
records and medical evidence have been obtained in order to make 
adequate determinations as to this claim.  

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matter for yet more development and that 
such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the Veteran.  
The Court has held that such remands are to be avoided. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

By a rating action dated in August 2005, the RO denied service 
connection for multiple disabilities, to include a disability of 
the feet.  That same month he submitted a statement expressing 
his desire to file a notice disagreement (NOD). The RO responded 
in September 2005 that his August 2005 correspondence did not 
indicate a specific determination with which he disagreed, and 
that it therefore did not qualify as an NOD.  He was further 
advised of the time limit he had to submit a proper NOD.  
However, rather than submitting a revised or more detailed NOD, 
the Veteran filed a new claim for service connection for a 
bilateral foot disability.   In an August 2006 rating decision, 
the RO denied the Veteran's claim of entitlement to service 
connection for a bilateral foot disorder.  As the Veteran failed 
to appeal either rating decision, the RO's decisions in this 
matter became final.  38 U.S.C.A. § 7105.  

Then, in December 2007, the Veteran again claimed entitlement to 
service connection for a bilateral foot disorder.  Based on the 
procedural history outlined above, the issue for consideration is 
therefore whether new and material evidence has been received to 
reopen this service connection claim.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  Under the relevant regulation, "new" evidence is 
defined as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992). However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

VA may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that the 
duty to assist the Veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept 
of a well-grounded claim).  Because the Board has the 
jurisdictional responsibility to consider whether it was proper 
to reopen the claim, regardless of the RO's determination on the 
question of reopening, the Board will first determine whether new 
and material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

After a careful review of the claims file, the Board finds that 
new and material evidence has not been submitted since the last 
final rating decision.  The evidence of record at the time of the 
last final rating decision in August 2006 consisted of the 
following:  (1) service treatment records, including treatment 
records from Drake Kaserne, reflecting no complaints of, 
treatment for, or diagnosis pertaining to a chronic foot 
disorder; (2) statements from the Veteran asserting that his 
bilateral foot disorder began in service due to improperly 
fitting boots and that he was treated in Drake Kaserne when he 
was stationed in Germany; (3) private treatment records from 
Methodist Hospital, absent for any foot-related pathology; (4) VA 
outpatient treatment reports, reflecting a subjective history of 
foot problems since service, treatment for a current bilateral 
foot disorder (diagnosed as callosities, corns, and hallux 
valgus), and June 2005 X-ray findings indicating that the 
abnormalities are "likely post-surgical in nature . . [but] 
could represent a congenital variant."  The RO, in its August 
2006 rating decision, essentially determined that the Veteran had 
failed to provide sufficient evidence to establish that his 
current foot disorder was caused by military service, i.e. that 
his claim was denied because there was no nexus between his 
current disorder and service.

The new evidence added to the record since the last final August 
2006 rating decision consists only of two additional statements 
by the Veteran:  the first purporting to establish that his 
current foot disorder was the result of wearing improperly 
fitting boots in service, and the second asserting that he was 
treated for a foot disorder while stationed in Germany.  However, 
this new evidence is cumulative or redundant of other evidence of 
record.  Notably, the record already contained the Veteran's 
personal statements indicating that his bilateral foot disorder 
was caused by wearing improperly fitting boots in service and 
that he was treated in Drake Kaserne when he was stationed in 
Germany.  Moreover, the Board recognizes that the claims file, at 
the time of the prior rating decision, contained service 
treatment records of record indicating that the Veteran was 
treated at "Edwards Dispensary," designated at Army Post Office 
(APO) 09039, which is the very same APO that was designated for 
the 3rd Army Division located in Drake Kaserne, Frankfurt, at the 
time of the Veteran's service in Germany.  See organization 
description of an October 1973 Article 15.  Thus, service 
treatment reports from Germany were already of record at the time 
of the prior rating decision.  The Veteran's repeated contentions 
are, therefore, not new and do not tend to establish the missing 
elements, in-service disease or injury and medical nexus.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

For these reasons, the Board finds that the evidence submitted 
since the last final rating decision is not new and material, and 
the Veteran's claim for service connection for a bilateral foot 
disorder is not reopened.



ORDER

New and material evidence not having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for a bilateral foot disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


